Citation Nr: 1410811	
Decision Date: 03/14/14    Archive Date: 03/20/14

DOCKET NO.  10-33 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for a back disability.

3.  Entitlement to service connection for a bilateral knee disability.

4.  Entitlement to service connection for a bilateral ankle disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

The Veteran had active service from September 1987 to July 1990 and from January 1991 to May 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2008, August 2009, and February 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which denied service connection for the disabilities on appeal.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a Travel Board hearing in October 2012.  A copy of the hearing transcript has been associated with the claims file.

As a preliminary matter, the Board also notes that the Veteran's original claims file is not available.  To the extent possible, the claims file was rebuilt; however, some procedural documents are missing from the record.  The Board will proceed with a decision in this case based on the available evidence.


FINDINGS OF FACT

1.  During his October 2012 hearing, the Veteran withdrew his appeal for service connection for diabetes mellitus.  A transcript of the proceeding has been obtained, affirming his name, claim number, and intent on withdrawing his appeal of this claim.

2.  The Veteran sustained injuries to the low back and bilateral knees in service, and has experienced continuous symptoms of those injuries since that time.

3.  A current bilateral ankle disability has not been demonstrated.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal concerning the claim for service connection for diabetes mellitus are met. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.204 (2013).

2.  The criteria for service connection for stenosis, spondylolisthesis, and degenerative disc disease of the lumbar spine, and for degenerative joint disease of the bilateral knees, have been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

3.  The criteria for service connection for a bilateral ankle disability have not been met. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 and Supp. 2013); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawn Claim

During his October 2012 hearing before the Board, the Veteran stated on the record that he was withdrawing from this appeal his claim of entitlement to service connection for diabetes mellitus.  According to 38 C.F.R. § 20.204(b), a withdrawal of an appeal must be in writing, must include the name of the Veteran, the applicable claim number, and a statement that the appeal is being withdrawn, and must be received by the Board prior to issuance of a decision regarding the claim being withdrawn.

The Veteran's hearing testimony is now in writing, and the transcript lists his name and claim number and clearly expresses his withdrawal of the claim for diabetes. And since the Board had not yet issued a decision concerning this claim, the criteria are met for withdrawal of the appeal of this claim.  When a pending appeal is withdrawn, there is no longer an allegation of error of fact or law with respect to the determination that had been previously appealed.  Therefore, dismissal of the pending appeal is the appropriate disposition. 38 U.S.C.A. § 7105(d).

II.  Veterans Claims Assistance Act of 2000

For the remaining claims on appeal, the Veterans Claims Assistance Act of 2000 (VCAA) outlines procedural assistance VA must provide to claimants in certain cases.  If the VCAA is applicable, the Board must ensure that the required notice and assistance provisions of the law have been properly applied.  

With respect to the Veteran's back and bilateral knee claims, the Board is granting in full the benefit sought on appeal.  Assuming that any error was committed with respect to the duty to notify or the duty to assist for those claims, such error was harmless and will not be further discussed.

With respect to the claim for service connection for a bilateral ankle disability, the Veteran testified at a Board hearing, as noted above.  The hearing was adequate as the VLJ who conducted the hearing explained the issue and identified possible sources of evidence that may have been overlooked.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Moreover, the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims for benefits.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007).  Neither the Veteran nor his representative has alleged any notice deficiency during the adjudication of these claims.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service records and identified private treatment records have been obtained and associated with the claims file.  The Veteran was also provided with a VA examination which contains a description of the history of the disabilities at issue; documents and considers the relevant medical facts and principles; and provides an opinion regarding the nature etiology of the Veteran's claimed ankle disabilities.  VA's duty to assist with respect to obtaining relevant records and an examination has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Finally, subsequent to the aforementioned hearing, the Veteran submitted additional evidence in support of his claim, along with an appropriate waiver of RO consideration.  Therefore, the appeal may proceed.  See 38 C.F.R. § 20.1304(c) (2013).

III.  Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a) (2013).

A.  Low Back and Bilateral Knees

Private treatment records reflect currently diagnosed low back and bilateral knee conditions.  Specifically, the Veteran was treated for stenosis, spondylolisthesis and degenerative disc disease of the lumbar spine, and degenerative joint disease of the bilateral knees.  Therefore, element (1) for service connection has been met.  Moreover, service treatment records reflect several complaints and treatment notes associated with the low back and bilateral knees in service.  Therefore, element (2) has been met.

Notably, the degenerative disease diagnosed in this case is considered a chronic disease.  See 38 C.F.R. § 3.309(a).  In the cases of chronic disease, the evidentiary requirements for establishing entitlement to service connection benefits are more relaxed.  Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2012).  Specifically, § 3.303(b) provides that when a chronic disease is established during active service, then subsequent manifestations of the same chronic disease at any later date, however remote, will be entitled to service connection, unless clearly attributable to causes unrelated to service ("intercurrent causes").  If the evidence is not sufficient to show that the disease was chronic at the time of service, then the claim may be established with evidence of a continuity of symptoms after service, which is a distinct and lesser evidentiary burden than the nexus element of the three-part test for service connection.  Id. at 1338; C.F.R. § 3.303(b).  Showing a continuity of symptoms after service itself "establishes the link, or nexus" to service and also "confirm[s] the existence of the chronic disease while in service or [during a] presumptive period."  Walker at 1338-39.

In this case, the Veteran testified that his low back and knee problems were incurred in service.  He is competent to make these assertions, and the Board finds his statements to be credible, as they are consistent with the complaints first documented in his service treatment records, and consistent with recent private records in which he reported that his symptoms had their onset during service.  Therefore, element (3) for service connection has been satisfied, and service connection for the low back and bilateral knee conditions is appropriate.

B.  Bilateral Ankles

The Veteran is also claiming service connection for bilateral ankle disabilities.  However, while the Veteran testified that he experiences ankle pain, the evidence of record does not reflect a current bilateral ankle disability.  A November 2011 VA examination specifically noted that there was no pathology to render a diagnosis.  In addition, while private records dated November 2012 show the Veteran complained of ankle pain, the treating physician did not diagnose an ankle condition, despite diagnosing conditions related to the knees, feet, and heels.

In sum, there is no competent medical diagnosis of a current left or right ankle condition.  The Veteran himself has not specified what ankle condition he has, and even if he did, he has demonstrated the necessary knowledge or expertise to render a competent medical diagnosis.

Pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999); dismissed in part and vacated in part on other grounds, Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).  In the absence of proof of a present disability, there can be no valid claim.  Rabideau v. Derwinski, 2 Vet. App. 141, 143- 44 (1992).  Therefore, service connection for a bilateral ankle disability is denied.


ORDER

The appeal for service connection for diabetes mellitus is dismissed.

Service connection for stenosis, spondylolisthesis, and degenerative disc disease of the lumbar spine is granted.

Service connection for degenerative joint disease of the bilateral knees is granted.

Service connection for a bilateral ankle disability is denied.




____________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


